DETAILED ACTION
The amendment filed 12/22/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, new grounds of rejection are made under combinations including Bixenman, Lagerlef et al., Tubel et al., and Schwegman (US 4,294,313).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-13, 22-23, 25-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixenman (US 6,343,651) in view of Lagerlef et al. (US 5,485,200).  Bixenman discloses a wellbore assembly comprising: a completion string .  
Lagerlef et al. disclose a system wherein a downhole power generator is within a side pocket for powering components (col. 4, lines 1-5) and a wireless receiver comprising an acoustic transmitter and an acoustic receiver (68, 76, as in col. 3, lines 47-66) for transmitting vibrations within a completion string or within the flow when the electronic inflow control device is positioned within the side pocket of the completion string, and that the device comprises a fishing neck (50).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the power generator and acoustic receiver/transmitter of Lagerlef et al. with the assembly and device of Bixenman in order to provide a downhole power source not requiring charging or a surface connection and provide feedback to the surface.  It would have been further obvious to one of ordinary skill in the art before the time of filing to provide a fishing neck, as taught by Lagerlef et al., with the device of Bixenman, in order to facilitate latching and removal of the tool (as in Lagerlef et al. col. 3, lines 24+).  
.

Claims 1, 11-13, 21, 25, 28-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixenman (US 6,343,651) in view of Tubel et al. (US 5,839,508).  Bixenman discloses a wellbore assembly comprising: a completion string including a side pocket (60 including 52, fig 2), the completion string being positionable in a production zone of a wellbore (as in fig 1); an electronic inflow control device (27) positioned within the side pocket mandrel of the completion string, the electronic inflow control device having a first end sized and shaped for coupling to a tool for inserting and removing the electronic inflow control device (col. 4, lines 37-44, where the retrievable valve of Pringle ‘150, now US 6,070,608, at least as described col. 1, lines 55-67 is selectively placed and retrievable while downhole) while the completion string is downhole in the production zone of the wellbore, wherein the electronic inflow control device is securable in the side pocket by an outer wall of the completion string and an inner wall of the side pocket (fig 2), wherein the electronic inflow control device includes a wireless receiver (col. 9, lines 2-8) for receiving a wireless command from a surface of the wellbore for controlling an amount of restriction of flow between an annulus of the wellbore and an inner region of the completion string (as controlling flow control device 27 which comprises valves 70, col. 6, lines 43-48); a screen assembly (42) positioned around at least a portion of the completion string along a length of the completion string, and wherein the electronic inflow control device includes a pair of seals for defining a seal between the electronic inflow control device and the completion string (fig 2 as .  
Tubel et al. discloses a downhole power generator (18) within a side pocket (26, as in fig 1, 1a, 2, 3, 4a, 5, etc) and teaches that the generator is coupled to other devices with an electric line (54, 58), wherein the generator may power a valve including an electronics module and motor (col. 1, lines 34-36, col. 1, lines 50-54).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the power generator of Tubel et al. with the assembly and device of Bixenman in order to provide a downhole power source not requiring charging or a surface connection.  
In regard to the method claims, the normal use of the device of the combination above would encompass the claimed steps.
s 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixenman in view of Lagerlef et al. as applied to claims 1 and 29 above, and further in view of Schwegman (US 4,294,313).  Bixenman and Lagerlef et al. disclose all the limitations of these claims, as applied to claims 1 and 29 above, except for a kick-off tool.  Schwegman discloses a kick-off tool (20, fig 2) with an arm (22) that is couplable to a device (12) for placing within a side pocket (figs 2-4); wherein the use of the tool includes removing the device from the side pocket and inserting a replaced device (col. 2, lines 55-60; col. 14, lines 24+).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide the kick over tool of Schwegman with the assembly and methods of Bixenman, as modified by Lagerlef et al., in order to facilitate removal and replacement of the tool downhole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
2/23/2022